Case 3:20-cv-00718-LAB-BLM Document 3 Filed 04/20/20 PageID.39 Page 1 of 2



  1
                           UNITED STATES DISTRICT COURT
  2
                         SOUTHERN DISTRICT OF CALIFORNIA
  3

  4
       JASON THOMAS, Individually                CASE NO.: 20-cv-0718-LAB-BLM
  5
       and On Behalf of All Others               WAIVER OF THE SERVICE
  6    Similarly Situated,
                                                 SUMMONS
  7
                    Plaintiff,
  8
                                                 Chief Judge: Hon. Larry Alan Burns
            VS.
  9
                                                 Magistrate Judge: Hon. Barbara Lynn
 10    COSTCO WHOLESALE
                                                 Major
       CORPORATION; DOES 1-10,
 11
       inclusive                                 Complaint Filed: April 15, 2020
 12
                    Defendants.
 13

 14

 15                   WAIVER OF THE SERVICE OF SUMMONS
 16

 17
      To:         HARIRI LAW GROUP, RAMIN HARIRI
              I hereby acknowledge receipt of your request that I waive service of a
 18   summons in the above-entitled action. I have also received a copy of the
      complaint in the action, two copies of this waiver form, and a means by which I
 19   can return the signed waiver to you without cost to me.
 20          I agree to save the cost of service of a summons and an additional copy of
      the complaint in this lawsuit by not requiring that I (or the entity on whose behalf
 21   I am acting) be served with judicial process in the manner provided by Rule 4 of
      the Federal Rules of Civil Procedure.
 22

 23          I (or the entity on whose behalf I am acting) will retain all defenses or
      objections to the lawsuit or to the jurisdiction or venue of the court except for
 24   objections based on a defect in the summons or in the service of the summons.
 25
             I understand that judgment may be entered against me (or the party on
 26   whose behalf I am acting) if an answer or motion under Rule 12 is not served
 27   within 60 days after April 16, 2020 or within 90 days after that date if the request
      was sent outside the United States.
 28

                                              -1-
                                 WAIVER OF THE SERVICE OF SUMMONS
Case 3:20-cv-00718-LAB-BLM Document 3 Filed 04/20/20 PageID.40 Page 2 of 2



  1
  2
                                            4/19/2020
      Date Signed by Receiving Party: __________________________

  3                                    Costco Wholesale Corp.
      Name of Party Waiving Service: ___________________________
  4
      DTO Law
  5   700 South Flower Street
      Suite 1000
  6   Los Angeles, CA 90017
      Fax: (213)335-6999
  7
      By:
  8         William Delgado
            Attorneys for Defendant Costco Wholesale Corporation
  9
 10
      Duty to Avoid Unnecessary Costs of Service of Summons
 11
 12          Rule 4 of the Federal Rules of Civil Procedure requires certain parties to
      cooperate in saving unnecessary costs of service of the summons and complaint.
 13
      A defendant located in the United States who, after being notified of an action and
 14   asked by a plaintiff located in the United States to waive service of a summons,
      fails to do so will be required to bear the cost of such service unless good cause be
 15
      shown for its failure to sign and return the waiver.
 16
            It is not good cause for a failure to waive service that a party believes that
 17
      the complaint is unfounded, or that the action has been brought in an improper
 18   place or in a court that lacks jurisdiction over the subject matter of the action or
      over its person or property. A party who waives service of the summons retains
 19
      all defenses and objections (except any relating to the summons or to the service
 20   of the summons), and may later object to the jurisdiction of the court or to the
      place where the action has been brought.
 21
 22        A defendant who waives service must within the time specified on the waiver
 23
      form serve on the plaintiff’s attorney (or unrepresented plaintiff) a response to the
      complaint and must also file a signed copy of the response with the court. If the
 24   answer or motion is not served within this time, a default judgment may be taken
 25
      against that defendant. By waiving service, a defendant is allowed more time to
      answer than if the summons had been actually served when the request for waiver
 26   of summons was received.
 27
 28

                                           -2-
                              WAIVER OF SERVICE OF SUMMONS
